Name: Commission Regulation (EEC) No 2951/87 of 30 September 1987 correcting the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278/87 COMMISSION REGULATION (EEC) No 2951/87 of 30 September 1987 correcting the specific agricultural conversion rates applicable in the rice sector (EEC) No 1677/85 moves by at least one point from that used for the previous fixing ; whereas the spot market rates for the pound sterling recorded for the period 16 to 22 September 1987 as provided for in Regulation (EEC) No 3153/85 did not show the said difference of at least one point ; whereas the change in the specific conversion rate for the pound sterling introduced by Regulation (EEC) No 2864/87 should therefore be cancelled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard , to the Treaty establishing the European Economic , Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ( ! ), as last amended by Regu ­ lation (EEC) No 1636/87 (2), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (5), as last amended by Regulation (EEC) No 2864/87 (*), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 1955/87 (8) ; Whereas the specific agricultural conversion rate in the rice sector is not altered unless the percentage indicated in the second subparagraph of Article 5 (2) of Regulation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of interested parties it shall apply with effect from 28 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985 , p. 1 . (2) OJ No L 153 , 13 . 6 . 1987 , p. 1 . (3 ) OJ No L 164, 24 . 6 . 1985, p. 6 . (4) OJ No L 182, 3 . 7 . 1987, p. 1 . f 5) OJ No L 304, 30 . 10 . 1986, p . 25 . ( «) OJ No L 273 , 26 . 9 . 1987, p. 9 . O OJ No L 310 , 21 . 11 . 1985, p. 4 . (8) OJ No L 186, 6 . 7 . 1987, p. 1 . No L 278/88 Official Journal of the European Communities 1 . 10 . 87 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 48,2869 = DM 2,34113 ¢ = Dkr 8,93007 = Dr 177,751 = Pta 156,835 = FF 7,85183 = £ Irl 0,873900 = Lit 1 690,42 = F1 2,63785 = £ 0,787378